Exhibit 10.3 EMPLOYMENT AGREEMENT Parties: innotrac Corporation, a Georgia corporation (“Employer”) 6655 Sugarloaf Parkway Duluth, Georgia, 30097 Scott D. Dorfman (“Executive”) 8241 Nesbit Ferry RoadAtlanta, Georgia 30350 Date: October 5, 2008 Background:Employer is a third party provider of order processing, fulfillment and/or customer care services to e-commerce and other direct-to-consumer businesses (the “Business”).Employer has entered into an agreement (the “Merger Agreement”) pursuant to which GSI Commerce, Inc., a Delaware corporation (“Parent”), upon the terms and subject to the conditions of the Merger Agreement, is expected to acquire all of the outstanding shares of capital stock of Employer, which currently employs Executive.Subject to the consummation of the transactions contemplated by the Merger Agreement (the “Closing”), Employer desires to continue to employ Executive, and Executive desires to continue such employment, on the terms and conditions stated below (the “Agreement”). INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual agreements stated below, Executive and Employer agree as follows: 1. Employment and Term.Employer hereby employs Executive, and Executive accepts such employment, subject to all of the terms and conditions of this
